McEWEN, Judge,
dissenting:
Since the expression of the majority view mirrors a most careful study, as well as an insightful analysis of the issues presented in this appeal, I am most hesitant to differ. However, the nagging impression that two aspects of the evidentiary presentation effected substantial prejudice upon appellant matures to conclusion in the light of the verdict of the jury acquitting appellant of all fourteen counts of failure to pay sales tax, while finding him guilty of the seven counts of failure to file sales tax returns. First, the cautionary instruction provided by the trial judge did not adequately redress the prejudice which befell appellant when the prosecution elicited from a Commonwealth witness testimony that appellant had been delinquent in connection with the returns for a period which was not the *538subject of the prosecution. Second, the issue of “wilfulness” is as applicable to the counts of failing to file a return-as it is to the failure to pay the tax, and, as a result, the testimony of appellant about his effort to secure loans to pay the tax was relevant and thereby admissible. Thus, I would grant appellant a new trial.